216 F.2d 955
James E. RIGGS, Appellant,v.CHESAPEAKE AND OHIO RAILWAY COMPANY, Appellee.
No. 12064.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1954.

Appeal from the United States District Court for the Eastern District of Kentucky; Swinford, Judge.
A. H. Dudnik, Harley S. Cook, Cleveland, Ohio, and E. Poe Harris, Ashland, Ky., for appellant.
Gray & Woods, Ashland, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant, a brakeman in the employ of the appellee carrier, brought an action against the railway company under the Federal Employers' Liability Act, 45 U.S.C.A. 351 et seq., for damages for personal injuries.  The case was tried to a jury, which returned a verdict in favor of the defendant.


2
Upon the consideration of the oral arguments and briefs of the parties and of the record of evidence in the case, we find substantial evidence to support the verdict of the jury, which was upheld by the district judge who entered judgment for the defendant thereon.  No reversible error is observed in the rulings of the trial judge upon the admissibility or exclusion of evidence, nor is any such error disclosed in his charge to the jury.  Indeed, we think his instructions to the jury were both appropriate and correct as to the issue of negligence, as well as to other pertinent matters.


3
Accordingly, the judgment of the district court is affirmed.